NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  SHARON MARIE EDLUND, Appellant.

                             No. 1 CA-CR 18-0023
                               FILED 3-7-2019



           Appeal from the Superior Court in Maricopa County
                        No. CR2016-139087-001
           The Honorable Lauren R. Guyton, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Consuelo M. Ohanesian
Counsel for Appellant
                            STATE v. EDLUND
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1             Sharon Edlund appeals her conviction for aggravated taking
the identify of another, a class 3 felony. After searching the record and
finding no arguable, non-frivolous question of law, Edlund’s counsel filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), asking this court to search the record for
fundamental error. Edlund had an opportunity to file a supplemental brief
but did not. After reviewing the record, we affirm Edlund’s conviction and
sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2            A Scottsdale police officer witnessed a pick-up truck driving
well below the speed limit at 3:30 a.m. The posted speed limit was 50 miles
per hour, but the truck was crawling at 10-15 miles per hour. The officer
followed the truck onto a residential road, where it made an “abrupt turn”
into a driveway.

¶3            The officer ran the license plate and discovered the truck
belonged to a south Phoenix resident. He knocked at the front door, but no
one answered. Dispatch reached the homeowner who authorized the
police to enter her backyard.

¶4             Once backup arrived, the officers walked into the backyard
and found Edlund and her co-defendant crouched behind a pool pump.
The officers took them into custody. An officer then peeked into the vehicle
to check if others were hiding inside. He saw stacks of mail on the
passenger floorboard. Officers later determined the mail was addressed to
various individuals and residences in the vicinity. Four witnesses
confirmed the mail belonged to them or their household; they never
received the mail; and they never authorized Edlund or anyone else to
retrieve or possess the mail.




                                      2
                           STATE v. EDLUND
                           Decision of the Court

¶5            The State charged Edlund with aggravated taking the identity
of another, a class 3 felony (Count 1), and criminal trespass in the first
degree, a class 1 misdemeanor (Count 3). 1 A.R.S. §§ 13-2009(A)(1), 13-1504.
A six-day jury trial followed. After the State rested, Edlund moved for
judgment of acquittal, and the court granted her motion as to Count 3 only.
Count 1 went to the jury, which found Edlund guilty as charged. The trial
proceeded with the aggravation phase, where the jury found the State failed
to prove the requisite elements. The court suspended imposition of
sentence and ordered supervised probation for an 18-month term.

¶6            Edlund timely appealed. We have jurisdiction pursuant to
Article 6, Section 9 of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1).

                              DISCUSSION

¶7             We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Edlund was present and represented by counsel at all stages of the
proceedings against her, except when counsel waived her presence. The
record reflects the superior court afforded Edlund her constitutional and
statutory rights, and the proceedings were conducted in accordance with
the Arizona Rules of Criminal Procedure. The court conducted appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was enough to support the jury’s verdict. Edlund’s term of probation
falls within the lawful range.

                              CONCLUSION

¶8             We affirm Edlund’s conviction and term of probation.
Counsel’s obligations in this appeal will end once Edlund is informed of the
outcome and her future options, unless counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s own motion, Edlund




1      The State charged Edlund’s co-defendant with an additional count
of possession or use of marijuana, a class 6 felony (Count 2). Before trial,
the co-defendant pled guilty to Counts 1 and 2, as amended to a class 6
undesignated felony, and received a sentence of 2.5 years’ imprisonment on
Count 2, and two years’ probation on Count 1. The co-defendant is not a
party to this appeal.


                                     3
                          STATE v. EDLUND
                          Decision of the Court

has 30 days from the date of this decision to proceed with a pro se motion
for reconsideration or petition for review.




                       AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4